Name: Commission Regulation (EC) No 2784/98 of 22 December 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  agricultural structures and production;  agricultural activity
 Date Published: nan

 Avis juridique important|31998R2784Commission Regulation (EC) No 2784/98 of 22 December 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 347 , 23/12/1998 P. 0019 - 0020COMMISSION REGULATION (EC) No 2784/98 of 22 December 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications` provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 1068/97 (2), and in particular Article 6(3) and (4) thereof,Whereas, pursuant to Article 5 of Regulation (EEC) No 2081/92, the United Kingdom and France have sent the Commission applications for the registration of a number of names as geographical indications;Whereas, pursuant to Article 6(1) of that Regulation, those applications have been found to meet all the requirements laid down therein, and in particular to contain all the information required pursuant to Article 4 thereof;Whereas, for each of the names given in the Annex hereto, no statement of objection has been received by the Commission pursuant to Article 7 of that Regulation following their publication in the Official Journal of the European Communities (3);Whereas these names should therefore be entered in the 'Register of protected designations of origin and protected geographical indications` and hence be protected throughout the Community as protected geographical indications;Whereas the Annex hereto supplements the Annex to Commission Regulation (EC) No 2400/96 (4), as last amended by Regulation (EC) No 2139/98 (5),HAS ADOPTED THIS REGULATION:Article 1 The names in the Annex hereto are hereby added to the Annex to Regulation (EC) No 2400/96 and entered in the 'Register of protected designations of origin and protected geographical indications` provided for in Article 6(3) of Regulation (EEC) No 2081/92 as protected geographical indications (PGI).Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24. 7. 1992, p. 1.(2) OJ L 156, 13. 6. 1997, p. 10.(3) OJ C 120, 18. 4. 1998, p. 7.(4) OJ L 327, 18. 12. 1996, p. 11.(5) OJ L 270, 7. 10. 1998, p. 7.ANNEX PRODUCTS LISTED IN ANNEX II TO THE EC TREATY AND INTENDED FOR HUMAN CONSUMPTION Cheese UNITED KINGDOM'Dorset Blue Cheese (PGI)`Fruit and vegetables FRANCE'Melon du Haut-Poitou (PGI)`